          Case 1:18-md-02865-LAK-RWL Document 660 Filed 09/03/21 Page 1 of 1

Hughes                                                                                Hughes Hubbard & Reed LLP
                                                                                               One Battery Park Plaza

Hubbard                                                                               New York, New York 10004-1482
                                                                                        Telephone: +1 (212) 837-6000

&Reed                                                                                          Fax: +1 (212) 422-4726
                                                                                                  hugheshubbard.com

                                                                                                      Marc A. Weinstein
                                                                                                                 Partner
                                                                                         Direct Dial: +1 (212) 837-6460
                                                                                         Direct Fax: +1 (212) 299-6460
                                                                                   marc.weinstein@hugheshubbard.com



   BY ECF

   Honorable Lewis A. Kaplan                                   September 3, 2021
   United States District Judge
   Southern District of New York
   500 Pearl Street
   New York, NY 10007
   KaplanNYSDChambers@nysd.uscourts.gov

              Re:       In re Customs and Tax Administration of the Kingdom of Denmark
                        (Skatteforvaltningen) Tax Refund Scheme Litigation, 18-md-2865 (LAK)

   Dear Judge Kaplan:

           We write on behalf of all parties to provide to the Court, pursuant to paragraphs 4 and 5
   of the Court’s June 16, 2021 Pretrial Order No. 24, the parties’ jointly submitted report, enclosed
   herewith as Exhibit 1, setting forth their proposed plans for summary judgment motions and the
   grouping of cases for such motions.

                                                Respectfully submitted,


                                                /s/ Marc A. Weinstein
                                                    Marc A. Weinstein




   Enc.

   cc:     All counsel of record (via ECF)
